Citation Nr: 0310141	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
schizophrenia, currently evaluated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 30 percent 
evaluation for bipolar disorder, schizophrenia.

This claim was remanded by the Board in October 1998 and 
again in June 1999 for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 

The Board notes that the veteran had requested to have a 
hearing before the Board in his VA Form 9, Appeal to the 
Board of Veterans' Appeals, submitted in April 1998.  A 
hearing was scheduled in April 1999, to which the veteran 
failed to appear.  Thus, the Board finds that there is no 
hearing request pending at this time.

The Board further notes that the veteran has raised an 
informal claim for a total rating for compensation based upon 
individual unemployability.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

Bipolar disorder, schizophrenia, is manifested by 
considerable impairment of social and industrial impairment, 
tangential and circumstantial speech, fair judgment, 
depressed mood, and constricted affect.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for bipolar 
disorder, schizophrenia, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the October 1996 rating 
decision, the April 1998 statement of the case, the June 2002 
supplemental statement of the case, and the March 2003 letter 
from the Board.  In the October 1996 rating decision, the RO 
informed the veteran of the evidence necessary to establish a 
50 percent evaluation for his service-connected psychiatric 
disorder.  In the April 1998 statement of the case, the RO 
provided the veteran with the criteria necessary for the 
50 percent, 70 percent, and 100 percent evaluations for a 
psychotic disorder.  The Board notes that there was a change 
in the regulations for psychiatric disorders, and the RO 
provided both the former and the amended criteria in the 
statement of the case.  Additionally, the RO stated why the 
veteran did not meet there criteria for the 50 percent 
evaluation both in the April 1998 statement of the case and 
the June 2002 supplemental statement of the case.  In the 
March 2003 letter, the Board informed the veteran of the 
criteria for the 50 percent evaluation for the criteria 
currently in effect.  Based upon the above, the Board finds 
that VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 2003 letter, the Board informed the veteran that it 
would make reasonable efforts to obtain relevant evidence, 
such as private medical records, employment records, and 
records from state or local government agencies.  The Board 
stated that it would make as many requests to obtain records 
from Federal agencies unless it was determined to be futile 
to ask for those records.  It added that the veteran needed 
to provide enough information so that the records could be 
requested.  The Board noted that it was the veteran's 
ultimate responsibility to provide evidence to support his 
claim.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's treatment 
records from the VA Medical Center in Atlanta, Georgia, from 
1995 to the present.  The veteran has not alleged that there 
exists any records that VA has not obtained.  Also, in 
accordance with its duty to assist, the veteran was provided 
with two VA examinations related to his claim.

The Board notes that in Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) determined that the 
regulation that allows the Board to develop claims was 
invalid.  Additionally, the Federal Circuit determined that 
the Board's affording the veteran only 30 days to submit 
additional evidence was invalid as well, as 38 U.S.C.A. 
§ 5103(b) allows the veteran one year to submit additional 
evidence.  The March 2003 letter that the Board sent to the 
veteran was done in conformity with the regulations that 
allowed the Board to develop claims and limited the veteran 
to 30 days to submit additional evidence.  However, the Board 
finds that the veteran has not been prejudiced by the Board 
issuing the letter, to include limiting him to 30 days to 
respond.  In response to the letter, the veteran submitted a 
statement, where he stated he had no other evidence to submit 
and that he wanted to have his case decided at this time.  
Thus, no additional evidence was received at the Board that 
the RO has not considered, and based upon the content of the 
veteran's statement, he was not seeking additional time to 
submit evidence.  For these reasons, the Board finds that the 
veteran was not prejudiced by the Board issuing the March 
2003 letter or by the Board now adjudicating his claim for an 
increased evaluation.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service connection was granted for bipolar disorder, 
schizophrenia, by means of a July 1992 rating decision and 
assigned a 30 percent evaluation, effective June 4, 1991.  

In June 1996, the veteran filed a claim for an increased 
evaluation for bipolar disorder, schizophrenia.  

A June 1996 VA hospitalization summary report shows that the 
veteran was admitted following a seizure.  The examiner noted 
the veteran was on Lithium and that he had an affective 
disorder.  

A July 1996 VA psychiatric evaluation report shows the 
examiner noted that while the veteran reported symptoms of 
bipolar disorder that they seemed to be well controlled with 
his current regimen of medications.  The veteran reported 
that he had not had many manic episodes in the past few 
years.  The examiner stated that the veteran was alert, fully 
oriented, and neatly dressed with good hygiene.  He stated 
the veteran did not exhibit any psychomotor activity or 
retardation.  The veteran's behavior was described as 
cooperative, but the examiner noted that his mood was hostile 
at times.  His affect was constricted, and he had no 
loosening of associations.  The examiner stated the veteran's 
thought content was appropriate for the situation.  The 
veteran denied homicidal or suicidal ideations.  The examiner 
stated the veteran's memory was intact and that his judgment 
and insight were fair.  He entered a diagnosis of bipolar 
disorder.

In October 1999, the veteran was hospitalized at a VA 
facility.  He was admitted with complaints of feeling 
depressed and having passive suicidal thoughts without a plan 
or intent.  The examiner noted that the veteran had 
"significant alcohol abuse" and that the intention of 
admitting him was to get him involved in the substance abuse 
treatment program.  He stated the veteran was disheveled but 
was alert and oriented times three.  Affect was constricted, 
mood was anxious, and thought processes were goal directed.  
The examiner stated that the veteran denied homicidal and 
suicidal ideations and auditory and visual hallucinations.  
Insight and judgment were described as poor.  The admitting 
diagnoses were alcohol dependence, alcohol-induced mood 
disorder, history of bipolar disorder, and history of 
schizophrenia.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 40 at that time.  At discharge, 
the veteran was described as well groomed.  The examiner 
stated that the veteran's affect was full range and that his 
mood was euthymic.  He also stated that the veteran's thought 
processes were goal directed.  The veteran denied homicidal 
and suicidal ideations and auditory and visual 
hallucinations.  Judgment and insight were fair.  The 
examiner assigned a GAF score of 60.

A January 2000 VA psychiatric evaluation report shows that 
the veteran reported that during his manic phases, he felt he 
could change the world.  He stated that he also would have 
racing thoughts and increased energy and experienced visual 
hallucinations.  The veteran added he had periods of 
depression and had had suicidal thoughts in the past, but 
without any plans.  The examiner noted that the veteran had 
no psychotic symptoms at that time.  The veteran stated he 
had stopped working a couple of months prior.  He reported a 
history of drinking as a child and stated he had been through 
detoxification three months prior.  The examiner stated that 
the veteran was cooperative and alert and oriented to person, 
place, and time.  He stated that the veteran's speech was 
coherent, but that his thought processes were tangential and 
circumstantial.  He added that the veteran's mood was 
depressed and his affect was constricted.  The examiner noted 
that the veteran had sleep disturbance but no flashbacks, 
nightmares, paranoia, suicidal ideations, obsessive 
ritualistic behavior, hallucinations, or panic attacks.  His 
short- and long-term memory were intact in that the veteran 
knew his date of birth, could name the current and past two 
presidents, and could recall three of three objects after 
five minutes.  The examiner stated the veteran had fair 
judgment and insight.  He entered a diagnosis of bipolar 
disorder and assigned a GAF score of 60 currently and 60 in 
the past year.  The examiner noted that the veteran should 
continue to receive psychiatric treatment.

The record reflects that the veteran received regular 
treatment from December 1999 to November 2001.  The veteran 
was consistently described as being pessimistic and having a 
low self-esteem.  The examiner regularly reported that the 
veteran was calm and that his speech was normal and that his 
thought processes were goal directed and appropriate.  The 
veteran's mood was described as depressed with a constricted 
affect.  The veteran consistently denied auditory and visual 
hallucinations and homicidal and suicidal ideations.  
Diagnoses of bipolar affective disorder were entered and GAF 
scores between 58 and 65 were assigned.  

In November 2001, the veteran reported he continued to have 
depressive and some anxiety symptoms.  He reported he had 
difficulties at work both financially and socially but that 
he was gainfully employed.  The examiner noted that the 
veteran was very pessimistic and had low self-esteem.  The 
veteran stated he had been sober for two years.  The examiner 
stated that the veteran was calm and that his speech was 
normal with his thought processes being goal directed.  He 
described the veteran's speech content as appropriate.  He 
stated that the veteran's mood was depressed with a 
constricted affect.  The veteran denied auditory and visual 
hallucinations and homicidal and suicidal ideations.  The 
examiner stated the veteran did not elicit any delusions.  He 
entered an impression of bipolar affective disorder and 
assigned a GAF score of 58.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that the criteria for mental disorders 
changed in November 1996, which was during the pendency of 
this appeal.  When a regulation changes after a claim has 
been filed but before the appeal process has been completed, 
the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  Both the former criteria and the amended 
criteria will be laid out for the benefit of comparing the 
two.  The former criteria and the applicable ratings are as 
follows, in part:

Active psychotic manifestations of such 
extent, severity, depth, persistence, or 
bizarreness as to produce total social 
and industrial inadaptability- 100 
percent disabling.  

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability-70 percent 
disabling. 

Considerable impairment of social and 
industrial adaptability-50 percent 
disabling.

38 C.F.R. § 4.132, Diagnostic Code 9206 (1996)

The amended criteria and the applicable ratings are as 
follows, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9432 (2002).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 50 percent 
evaluation for bipolar disorder, schizophrenia.  In July 
1996, the veteran's mood was described as hostile and his 
affect was constricted.  Judgment and insight were fair.  The 
veteran's thought content was appropriate to the situation, 
and the veteran denied homicidal and suicidal ideations.  In 
October 1999, the veteran reported feeling depressed and 
having passive suicidal thoughts without an intent or plan.  
At the time he was admitted to the hospital in October 1999, 
he was described as disheveled and having poor judgment and 
insight.  At discharge, however, he was described as well 
groomed and his mood was described as euthymic.  His thought 
processes were goal directed and his judgment and insight 
were fair.  

In January 2000, the veteran reported having periods of 
depression and that he had had suicidal thoughts in the past 
but without any plans.  The examiner stated that the 
veteran's thought processes were tangential and 
circumstantial, although his speech was coherent.  He added 
that the veteran was cooperative and alert and oriented to 
person, place, and time.  The veteran's affect was described 
as constricted.  The veteran reported sleep disturbance.  The 
examiner noted that the veteran did not have obsessive 
ritualistic behavior or delusions.  Treatment reports from 
1999 to 2001 show that the veteran was described as 
pessimistic and having a low self-esteem.  His speech was 
regularly described as goal directed and appropriate.  The 
veteran denied homicidal and suicidal ideations and 
hallucinations.  The Board finds that the above-described 
evidence establishes that the veteran's service-connected 
bipolar disorder, schizophrenia, is 50 percent disabling.

Comparing the former criteria to the amended criteria, the 
Board believes that neither one is more favorable to the 
veteran than the other.  The veteran's disability falls 
within the 50 percent evaluation under both criteria.  As to 
the former criteria, the evidence has shown that the 
veteran's ability to maintain effective or favorable 
relationships with people is considerably impaired and that 
his bipolar disorder, schizophrenia, has caused considerable 
industrial impairment.  

As to the amended criteria, the veteran has been described as 
having periods of depression, being pessimistic, and having a 
low self-esteem.  Such is indicative of disturbances in 
motivation and mood.  In January 2000, the examiner described 
the veteran's speech as tangential and circumstantial.  The 
veteran's judgment has been described as both poor and fair, 
and thus it is impaired.  His affect has been described as 
constricted.  Additionally, the veteran has difficulty in 
establishing and maintaining effective work and social 
relationships.  Such symptoms meet the criteria for the 
50 percent evaluation.

The Board must now determine whether an evaluation in excess 
of 50 percent is warranted and finds that the preponderance 
of the evidence is against such finding.  The veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not severely impaired.  The 
veteran reported in a treatment record that he was going to a 
family reunion in Detroit, Michigan, and indicated he was 
looking forward to it.  Additionally, the veteran has not 
expressed homicidal ideations, hallucinations, or delusions.  
In fact, he has specifically denied such symptoms.  The 
veteran reported passive suicidal ideation, but without 
intent or plan.  In January 2000, the examiner stated that 
the veteran did not have obsessional rituals which interfered 
with routine activities.  The veteran himself has not 
reported such symptoms.  No medical professional has stated 
that the veteran is illogical, obscure, or irrelevant.  In 
fact, examiners have stated that the veteran's speech is goal 
directed and "normal."  Additionally, he is consistently 
described as alert and fully oriented to person, place, and 
time.  This disproves the existence of spatial 
disorientation.  The veteran has not reported any panic 
attacks.

The determination that the veteran's service-connected 
bipolar disorder, schizophrenia, warrants no more than a 
50 percent evaluation is supported by medical professionals's 
finding of GAF scores of between 58 to 65.  Although the GAF 
score does not fit neatly into the rating criteria, the GAF 
score is evidence, which the Court has noted the importance 
of in evaluating mental disorders.  See Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  A GAF score of between 51-60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  A GAF score of 61 
to 70 is defined as "Some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  Mild and moderate symptomatology is 
indicative of no more than a 50 percent evaluation.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that his service-
connected bipolar disorder, schizophrenia, warranted an 
evaluation in excess of 30 percent, he was correct, and the 
Board has granted an evaluation of 50 percent.  However, to 
the extent that the veteran has implied that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for the reasons stated above.  To this extent, 
the preponderance of the evidence is against his claim for an 
evaluation in excess of 50 percent for bipolar disorder, 
schizophrenia, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55. 

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

A 50 percent evaluation for bipolar disorder, schizophrenia, 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

